Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 22 recites “from said proximal end of each of said bottom surfaces to a respective lower apex making a 13º to 17º angle with respect to said distal extension of said axis of elongation”.
	Nowhere in applicant’s original disclosure there is any range of such angle between 13º-17º.  The original disclosure discloses angle “X” that is between 5º-20º (not 
	With regard to claim 26, nowhere in applicant’s original disclosure there is any mentioned regarding the location of the pocket located at the apices.
	With regard to claim 29, nowhere in applicant’s original disclosure there is any mentioned on pocket’s depth, let alone such retaining of a lacrosse ball as claimed.    
	With regard to claim 30, the same issues applicable as discussed above with respect to respect to claim 22.  Thus, the range 8º-10º, has never been discussed in the original disclosure, and the range of 5º-20º is no indication that such range of 8º-10º was ever intended to be.
	With regard to claim 34, the same issues applicable as discussed above with respect to respect to claim 26.
	With regard to claim 37, the same issues applicable as discussed above with respect to respect to claim 29.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 22, as discussed above, it is unclear to what angle, i.e. to what range, the claim referred to.
	With regard to claim 23, the claim recites that the apiece of the top surface are below the axis.  It is unclear to what “upper apices” the claimed referred to. According to applicant’s original disclosure, in at least Figs. 1 and 2, the upper apices of top surface (e.g. apices 57 (of top surface 23) and 55 (of surface 51) are above axis 40. 
	With regard to claims 26, and 29, as discussed above, there is no such disclosure for such limitations, and it is unclear what is that applicant sought to claim.
	With regard to claim 30, the same issues applicable as discussed above with respect to respect to claim 22, as the range of the angle.
	With regard to claim 31, the same issues applicable as discussed above with respect to respect to claim 23.
	With regard to claims 34, and 37, as discussed above, there is no such disclosure for such limitations, and it is unclear what is that applicant sought to claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 24-30 and 32-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gait US 2008/0293524 (“Gait”).
	As per claim 22, Gait discloses a lacrosse stick head (head 100)(Figs. 4Aa-9c; pars. [0048]-[0065]), comprising: 
	a) a body having a throat (102), side walls proximally connected to said throat (side walls 106), a scoop connected to distal ends of said side walls (scoop 104)(Figs. 4a-4c; 7a-9c; pars. [0048]-[0051], and a mesh attached to said body (the head includes string holes/attachment points for receiving string for creating a pocket i.e. mesh; pars. [0025], [0053] and [0055]-[0065] in conjunction to Figs. 7a, 7a and 9a, as to strung the strings thereto (not shown) to form a pocket to hold a ball within); 
	b) said side walls having top surfaces and bottom surfaces (side walls 106 including upper/first edge 108 and bottom/second edge 110); 
	c) said head having a proximal recess configured to receive a handle connected to said head proximal of said throat, said recess having an axis of elongation (Figs. 4a-4c; and 7a, 8a, and 9a; see also par. [0057] regarding the placement of a lacrosse shaft within the recess/throat of the head; see also par. [0005] and at least claims 1, 12 and 19 regarding “a handle” within recess/throat) ; 
	d) each of said bottom surfaces of said side walls extending downward from a proximal end thereof, from below a distal extension of said axis of elongation toward  a lower apex at, whereupon said bottom surfaces extend upwardly and distally until they cross said distal extension of said axis of elongation and meet said scoop (note Figs. 4a-4c; 7b, c, 8b, 8c, 9b and 9c as well as pars. [0046]-[0048] and [0057] regarding the structure of the head’s walls 106 and upper-lower edges/surface 108-110 and the walls are meeting at scoop 104; note the examiner’s markings below regarding the proximal end (of the lower edge) and the apices of each upper and lower edges/surfaces 108-110) ; 
	e) a line drawn from said proximal end of each of said bottom surfaces to a respective lower apex making an angle with respect to said distal extension of said axis of elongation (once again note the examiner’s markings below regarding the proximal end (of the lower edge) and the apices of each upper and lower edges/surfaces 108-110); 
	f) said top surfaces extending downward to respective upper apices above respective ones of said lower apices (note Figs. 4a-4c; 7b, c, 8b, 8c, 9b and 9c as well as pars. [0046]-[0048] and [0057] regarding the structure of the head’s walls 106 and upper-lower edges/surface 108-110 and the walls are meeting at scoop 104; note the examiner’s markings below regarding the proximal end (of the lower edge) and the apices of each upper and lower edges/surfaces 108-110); 
	g) whereby a lacrosse ball received in said mesh is easy to pass and shoot (note pars. [0013]-[0026] as Gait discloses his invention and the advantages of string/mesh pocket; for example, “The inventive ball stop allows for the pocket to attach in the throat area in a shape better suited to maintain a lacrosse ball therein and further provides a combination of improved ball handling and improved pocket orientation.” (par. [0013]); see also pars. [0025], [0053], and [0056]-[0065] wherein Gait discussed the string/strung of the pocket to allow such superior ball handling and improve pocket; 
Examiner’s makings
             
    PNG
    media_image1.png
    415
    581
    media_image1.png
    Greyscale

	With respect to Gait the angle in the range of 13º to 17º angle, it is clear that within Gait there is such angle between the proximal end to a respective apex (the examiner provided an additional markings), which is variable and dependents upon the location of the proximal end to a respective apex.  
Gait’s angle between a proximal end –lower apex
        
    PNG
    media_image2.png
    499
    803
    media_image2.png
    Greyscale

  	Although, Gait is not specific for such angle between 13º to 17º angle, the examiner asserts that such modification would have been obvious based by routine experimentation to discover the optimum angle/curvature that can be utilized to improve performance of individual heads’ designs.  
	To that end it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	Therefore, modifying Gait’s angle to be in the range of 13º to 17º angle as claimed, would have obvious for the above reasons, i.e. to improve performance of a lacrosse head.
	The dimensions of a lacrosse head are govern by a conventional rules of a specific entity-organization (e.g. high school, NCAA, and etc.) and to discover such range, within the regulated head’s dimension, by routine experimentation, it is not inventive as had ruled by the Court.  
	As per claim 24, Gait discloses in combination with said handle, wherein said recess receives said handle, said handle having an axis of elongation in common with said axis of elongation of said recess (Figs. 4a-4c; and 7a, 8a, and 9a; see also par. [0057] regarding the placement of a lacrosse shaft within the recess/throat of the head; see also par. [0005] and at least claims 1, 12 and 19 regarding “a handle” within recess/throat).
	As per claim 25, Gait discloses wherein a series of holes are formed in said side walls just above said bottom surfaces of said side walls for attachment of said mesh including a pocket (such as pocket attachments 126 and 132)(Figs. 7a, 8a and 9a; pars. [0056]-[0065]; see for example par. [0056]” Advantageously, pocket attachments 126 in second edge 116 of ball stop 112 are displaced from side pocket attachments 132 (typically side string holes) which provides for an advantageous pocket geometry when strung” and par. [0057]” Additionally, raised side wall area 136 corresponds to low curve side wall 134 in providing protection of a held lacrosse ball (not shown) in creating a pocket geometry favorable for controlling a lacrosse ball.”
	As per claim 26, with respect to wherein said pocket is located at said apices, first, as discussed above, it is unclear to what structure applicant is attempted to claim by such language.  Second, as discussed above Gait’s device is design that the string-pocket geometry provides enhance ball control as well as pocket orientation (e.g. pars. [0013]-[0026] , [0053], and [0056]-[0065], and thus such pocket location would have been obvious to achieve such objective. 
	As per claim 27, Gait discloses wherein said scoop (104) angles downward from above said axis of elongation toward said axis of elongation (Figs 4a-4c; 7b, 7c, 8a, 8b, 9b and pc; see the examiner’s markings above in regard to the elongated of axis of the head).
	As per claim 28, Gait discloses wherein said scoop (104) is entirely above said axis of elongation (Figs. 4a-4c, 7b, 7c, 8b, 8c and 9b; see the examiner’s markings above regarding the axis of elongation).
	As per claim 29, with respect to wherein said pocket has a depth such that a lacrosse ball retained in said pocket has an upper extent just below said axis of elongation, as discussed above, it is unclear to what structure applicant is attempted to claim by such language.  
	With regard to the pocket of Gait’s lacrosse head note pars. [0025], [0053], and [0056]-[0065] wherein Gait discussed the string/strung of the pocket to allow such superior ball handling and improve pocket; also note such as pocket attachments 126 and 132 in at least Figs. 7a, 8a and 9a regarding the string of the pocket.  Lastly, attention to par. [0061] “Generally, curvatures at the side wall nearest to the intersection point of the side wall and the ball stop may create an increased depth of the pocket formed to improve control and retention of the lacrosse ball.”
	Thus, it is clear that the depth of the pocket is an obvious variant thereof and can be in any desirable location (due to the structure of the head, which constitute such pocket geometry) that provides such enhance ball handling and pocket orientation as suggested by Gait.   
	As per claim 30, since the claim’s limitations are very similar to claim 1, the examiner states that claim 18 is rejected over Gait for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	With regard to the angle ranges between 8º-10º, as discussed above discovering such angle as claimed, by routine experimentation, is obvious, and a skilled artisan would have determined that such modification would have been obvious for the above reasons, i.e. to improve performance of a lacrosse head.  Once again, the dimensions of a lacrosse head are govern by a conventional rules of a specific entity-organization (e.g. high school, NCAA, and etc.) and to discover such range, within the regulated head’s dimension, by routine experimentation, it is not inventive as had ruled by the Court.  
 	As per claim 32, Gait discloses in combination with said handle wherein said recess receives said handle, said handle having an axis of elongation in common with said axis of elongation of said recess (Figs. 4a-4c; and 7a, 8a, and 9a; see also par. [0057] regarding the placement of a lacrosse shaft within the recess/throat of the head; see also par. [0005] and at least claims 1, 12 and 19 regarding “a handle” within recess/throat).
	As per claim 33, Gait discloses wherein a series of holes are formed in said side walls just above said bottom surfaces of said side walls for attachment of said mesh including a pocket (such as pocket attachments 126 and 132)(Figs. 7a, 8a and 9a; pars. [0056]-[0065]; see for example par. [0056]” Advantageously, pocket attachments 126 in second edge 116 of ball stop 112 are displaced from side pocket attachments 132 (typically side string holes) which provides for an advantageous pocket geometry when strung” and par. [0057]” Additionally, raised side wall area 136 corresponds to low curve side wall 134 in providing protection of a held lacrosse ball (not shown) in creating a pocket geometry favorable for controlling a lacrosse ball.”
	As per claim 34, with respect to wherein said pocket is located at said apices, first, as discussed above, it is unclear to what structure applicant is attempted to claim by such language.  Second, as discussed above Gait’s device is design that the string-pocket geometry provides enhance ball control as well as pocket orientation (e.g. pars. [0013]-[0026] , [0053], and [0056]-[0065], and thus such pocket location would have been obvious to achieve such objective. 
	As per claim 35, Gait discloses wherein said scoop (104) angles downward from above said axis of elongation toward said axis of elongation (Figs 4a-4c; 7b, 7c, 8a, 8b, 9b and pc; see the examiner’s markings above in regard to the elongated of axis of the head).
	As per claim 36, Gait discloses wherein said scoop (104) is entirely above said axis of elongation (Figs. 4a-4c, 7b, 7c, 8b, 8c and 9b; see the examiner’s markings above regarding the axis of elongation).
	As per claim 37, with respect to wherein said pocket has a depth such that a lacrosse ball retained in said pocket has an upper extent just below said axis of elongation, as discussed above, it is unclear to what structure applicant is attempted to claim by such language.  
	With regard to the pocket of Gait’s lacrosse head note pars. [0025], [0053], and [0056]-[0065] wherein Gait discussed the string/strung of the pocket to allow such superior ball handling and improve pocket; also note such as pocket attachments 126 and 132 in at least Figs. 7a, 8a and 9a regarding the string of the pocket.  Lastly, attention to par. [0061] “Generally, curvatures at the side wall nearest to the intersection point of the side wall and the ball stop may create an increased depth of the pocket formed to improve control and retention of the lacrosse ball.”
	Thus, it is clear that the depth of the pocket is an obvious variant thereof and can be in any desirable location (due to the structure of the head, which constitute such pocket geometry) that provides such enhance ball handling and pocket orientation as suggested by Gait.   
Claims 23 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gait  as applied to claims 22 and 30 above, and further in view of Hetman et al US 2010/0323828 (“Hetman”).
	As per claims 23, 31, with respect to wherein said upper apices of said top surfaces are below said axis of elongation, as discussed above, it is unclear to what structure applicant is attempted to claim by such language.  Again, it seems as the upper apices of upper surfaces 23 and 21, apices 57 and 55, respectively (e.g. Figs. 1 and 2) are above axis 40 and not below, as claimed.
	However, to the best of his understanding and in the hope of expedite prosecution, the examiner construed such “upper apices” (i.e. apices 53 and 51, although each referred by applicant as lower apex in the original disclosure, below axis 40; Figs. 1 and 2).
	 Accordingly, Gait is not specific regarding wherein said upper apices of said top surfaces are below said axis of elongation.
	However, in the same field of lacrosse heads, Hetman discloses wherein upper apices of top surfaces are below said axis of elongation (upper apices of upper rims 32 and 34 are below axis 25)(Figs. 2, 3, 6 and 7; pars. [0023]-[0028]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Gait’s lacrosse head wherein said upper apices of said top surfaces are below said axis of elongation as taught by Hetman for the reason that a skilled artisan would have been motivated by Hetman’s suggestions to form such lacrosse head, which includes the upper apices of the top surfaces to below and axis of elongation, to enhance the head performances, particularly in a face-offs situations as discussed in at least pars. [0009]-[0011], [0028], [0029] and [0035].
	As stated by Hetman in pars. [0009] and [0010]” It is therefore an advantage of the present invention to provide a lacrosse head that is ideally suited for taking face-offs in the game of lacrosse.  It is another advantage of the present invention to provide a lacrosse head that provides improved face-off performance capabilities.”
	Such modification will enhance the head of Gait to provide superiority in face offs situations, which are critical during the course of the game.     
Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive.
In regard to an interview request
	On 5/6/2021 the undersigned attorney Mr. Jay Spiegel and the examiner scheduled and conducted and interview to discussed most of applicant’s arguments, as an interview summary as attached within this communication.
In regard to 112 rejections
	As discussed during the interview, applicant’s amendments as well as his arguments remedy some of the previous deficiencies (which the examiner withdraw several of his previous rejections) but not all, as rejected above.
	In particular, the amendments regarding the range of angle X between 13-17 degrees (claim 22) or 8-10 degrees (claim 30) where not described in applicant’s original disclosure in such way to convey to one of ordinary skill in the art that such claimed ranges where part of the original claimed lacrosse head.
	In that matter applicant recited the Court ruling in In re Wertheim to allegedly support such claimed ranges (remarks pages 2 and 3)
	The examiner respectfully disagrees.
	Applicant original disclosure only recites an angle in the range between 5-20 degrees or about 15 degrees (par. [0035]). Such a minimal disclosure, is not an indication that such claimed ranges where ever part of the original disclosure.
	In that, attention to the 2163.02  “Standard for Determining Compliance With the Written Description Requirement” The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate.
	In addition, MPEP 2163 B, stated “Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus).
	Accordingly, it is clear that the range of 5-20 degrees or 15 degrees, is not any indication that the original lacrosse head was intended to include an angle about 13-17 degrees or about 8-10 degrees as claimed, and thus remain rejected under 35 USC 112a lack of written description as well as under 35 USC 112b as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
	With respect to claims 26 and 29, applicant stated “Applicants have explained this issue with reference to Figure 10 and paragraph [0034]. One of ordinary skill in the art viewing that paragraph and Figure 10 clearly understands that the lacrosse ball 1 is being carried in the pocket of the mesh (remarks page 6).
	The examiner respectfully disagrees and asserts that this is not the issue, and applicant has not addressed the claimed limitations.
	Claim 26 recites “wherein said pocket is located at said apices”. Arguing that one skill in the art would have recognize that the ball is carrying by the pocket, is nothing to do with such structure as claimed. As set forth above nowhere in applicant’s original disclosure there is any indication to the location of the pocket in the apices or to such depth (e.g. claim 29).
	Applicant arguments are immaterial as they are not providing any evidence, or clarity, to such structure of the pocket as claimed, and the alleged arguments that the pocket is to carry the ball, are nothing to do with the above rejection regarding the lack of written description or the indefiniteness of the claimed structure of the pocket.
In regard to the previous declaration of coach Levey and co-inventor McDonell
	As discussed during the interview, such declarations are not commensurate to the claimed device and they are not including any evidence, aside from conclusory statements without any evidence or any data to such “unexpected success” or “commercial success”.
	In that regard attention to MPEP 716.02 (b)”
	716.02(b)    Burden on Applicant [R-08.2012]
I.    BURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTED AND SIGNIFICANT
	The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
II.    APPLICANTS HAVE BURDEN OF EXPLAINING PROFFERED DATA
"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).
III.    DIRECT AND INDIRECT COMPARATIVE TESTS ARE PROBATIVE OF NONOBVIOUSNESS
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
The patentability of an intermediate may be established by unexpected properties of an end product "when one of ordinary skill in the art would reasonably ascribe to a claimed intermediate the ‘contributing cause’ for such an unexpectedly superior activity or property." In re Magerlein, 602 F.2d 366, 373, 202 USPQ 473, 479 (CCPA 1979). "In order to establish that the claimed intermediate is a ‘contributing cause’ of the unexpectedly superior activity or property of an end product, an applicant must identify the cause of the unexpectedly superior activity or property (compared to the prior art) in the end product and establish a nexus for that cause between the intermediate and the end product." Id. at 479.   
	Also, MPEP 716.03” NEXUS BETWEEN CLAIMED INVENTION AND 	EVIDENCE OF COMMERCIAL SUCCESS REQUIRED
An applicant who is asserting commercial success to support its contention of nonobviousness bears the burden of proof of establishing a nexus between the claimed invention and evidence of commercial success.
The Federal Circuit has acknowledged that applicant bears the burden of establishing nexus, stating: In the ex parte process of examining a patent application, however, the PTO lacks the means or resources to gather evidence which supports or refutes the applicant’s assertion that the sale constitute commercial success. C.f. Ex parte Remark, 15 USPQ2d 1498, 1503 (Bd. Pat. App. & Int. 1990)(evidentiary routine of shifting burdens in civil proceedings inappropriate in ex parte prosecution proceedings because examiner has no available means for adducing evidence). Consequently, the PTO must rely upon the applicant to provide hard evidence of commercial success.
In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996). See also In re GPAC, 57 F.3d 1573, 1580, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); In re Paulsen, 30 F.3d 1475, 1482, 31 USPQ2d 1671, 1676 (Fed. Cir. 1994) (Evidence of commercial success of articles not covered by the claims subject to the 35 U.S.C. 103 rejection was not probative of nonobviousness). The term "nexus" designates a factually and legally sufficient connection between the evidence of commercial success and the claimed invention so that the evidence is of probative value in the determination of nonobviousness. Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir. 1988).
II.    COMMERCIAL SUCCESS ABROAD IS RELEVANT
Commercial success abroad, as well as in the United States, is relevant in resolving the issue of nonobviousness. Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 221 USPQ 481 (Fed. Cir. 1984).
716.03(a)    Commercial Success Commensurate in Scope With Claimed Invention [R-08.2012]
I.    EVIDENCE OF COMMERCIAL SUCCESS MUST BE COMMENSURATE IN SCOPE WITH THE CLAIMS
Objective evidence of nonobviousness including commercial success must be commensurate in scope with the claims. In re Tiffin, 448 F.2d 791, 171 USPQ 294 (CCPA 1971) (evidence showing commercial success of thermoplastic foam "cups" used in vending machines was not commensurate in scope with claims directed to thermoplastic foam "containers" broadly). In order to be commensurate in scope with the claims, the commercial success must be due to claimed features, and not due to unclaimed features. Joy Technologies Inc. v. Manbeck, 751 F. Supp. 225, 229, 17 USPQ2d 1257, 1260 (D.D.C. 1990), aff’d, 959 F.2d 226, 228, 22 USPQ2d 1153, 1156 (Fed. Cir. 1992) (Features responsible for commercial success were recited only in allowed dependent claims, and therefore the evidence of commercial success was not commensurate in scope with the broad claims at issue.).
An affidavit or declaration attributing commercial success to a product or process "constructed according to the disclosure and claims of [the] patent application" or other equivalent language does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product or process which has been sold corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product or process defined by the claims. Ex parte Standish, 10 USPQ2d 1454, 1458 (Bd. Pat. App. & Inter. 1988).” 
	Neither declarations, by coach Levey and/or co-inventor McDonell, provide any sort of evidence, to show that the claimed device is performing with an unexpected success or that the claimed lacrosse head has sold in such manner that established any commercial success, and the examiner maintains his position that the declarations are insufficient to overcome the rejection as set forth above.
In regard to the prior art rejection-the reference to Gait
	Applicant argued that the examiner reliance upon Gait’s drawing to reject the claimed device are error as Gait’s drawings are not drawn to scale (remarks pages 9+).
	The examiner respectfully disagrees.
	Attention to MPEP 2125”
	I.    DRAWINGS CAN BE USED AS PRIOR ART
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)."
	Thus, contradicting to applicant’s assertions, the examiner reliance of Gait’s drawings are proper, and it is clear that Gait drawings (as marked above) clearly showing a lacrosse head with such structure. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                            5/7/21

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711